           Case 1:18-cv-02610-TJK Document 6-2 Filed 11/13/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,

                              Plaintiffs,
      v.
 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY,
 in his official capacity as Chief of Staff to the
 President of the United States; WILLIAM
 SHINE, in his official capacity as Deputy Chief         Case No. 1:18-cv-02610-TJK
 of Staff to the President of the United States;
 SARAH HUCKABEE SANDERS, in her official
 capacity as Press Secretary to the President of the
 United States; the UNITED STATES SECRET
 SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the
 United States Secret Service; and JOHN
 DOE, Secret Service Agent, in his official
 capacity,

                              Defendants.


                                     [PROPOSED] ORDER
         Upon consideration of the Motion for Leave to File Brief of the Reporters Committee for

Freedom of the Press as Amicus Curiae Supporting Plaintiffs’ Motions for a Temporary

Restraining Order and Preliminary Injunction, it is hereby

         ORDERED that the Motion is granted, and further

         ORDERED that the proposed Brief of the Reporters Committee for Freedom of the Press

as Amicus Curiae Supporting Plaintiffs’ Memorandum in Support of Motions for a Temporary

Restraining Order and Preliminary Injunction may be filed in the above-captioned action.

Dated:
                                                             United States District Judge
